 Case 1:21-cv-00078-DBH Document 1 Filed 03/23/21 Page 1 of 13                        PageID #: 1
                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

Wilmington Trust, National Association,       CIVIL ACTION NO:
Not in Its Individual Capacity, but Solely as
Trustee for MFRA Trust 2015-1

               Plaintiff                           COMPLAINT

                        vs.                        RE:
                                                   40 New Portland Road, North Anson, ME
                                                   04958

Eugene O. Houle and Wanda Houle                    Mortgage:
                                                   October 31, 2007
                                                   Book 3932, Page 128

               Defendants


       NOW COMES the Plaintiff, Wilmington Trust, National Association, Not in Its Individual

Capacity, but Solely as Trustee for MFRA Trust 2015-1, by and through its attorneys, Doonan,

Graves & Longoria, LLC, and hereby complains against the Defendants, Eugene O. Houle and

Wanda Houle, as follows:

                               JURISDICTION AND VENUE

   1. This Court has jurisdiction over this action pursuant 28 U.S.C. § 1332(a)(1) (Diversity)

       because the Plaintiff and Defendants are citizens of different states and the matter in

       controversy exceeds the sum or value of seventy-five thousand and 00/100 ($75,000.00)

       dollars, exclusive of interest and costs. Any Court of the United States, upon the filing of

       an appropriate pleading, may declare the rights and other legal relations of any interested

       party seeking such declaration, whether or not further relief is or could be sought under 28

       U.S.C. § 2201.

   2. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(1) because the

       object of this litigation is a Note executed under seal currently owned and held by

       Wilmington Trust, National Association, Not in Its Individual Capacity, but Solely as Trustee

       for MFRA Trust 2015-1, in which the Defendant, Eugene O. Houle, is the obligor and the

       total amount owed under the terms of the Note is One Hundred Eighty-Four Thousand Six
Case 1:21-cv-00078-DBH Document 1 Filed 03/23/21 Page 2 of 13                        PageID #: 2
    Hundred Twenty-Two and 73/100 ($184,622.73) Dollars, plus attorney fees and costs

    associated with the instant action; thus, the amount in controversy exceeds the jurisdictional

    threshold of seventy-five thousand ($75,000.00) dollars.

 3. Venue is properly exercised pursuant to 28 U.S.C. §1391(b)(2) insofar as all or a substantial

    portion of the events that give rise to the Plaintiff ’s claims transpired in Maine and the

    property is located in Maine.

                                          PARTIES

 4. Wilmington Trust, National Association, Not in Its Individual Capacity, but Solely as Trustee

    for MFRA Trust 2015-1 is a corporation with its principal place of business located at 1100

    North Market, Wilmington, DE 19801.

 5. The Defendant, Eugene O. Houle, is a resident of North Anson, County of Somerset and

    State of Maine.

 6. The Defendant, Wanda Houle, is a resident of Anson, County of Somerset and State of

    Maine.

                                            FACTS

 7. On October 31, 2000, by virtue of a Warranty Deed from MECEDO, LLC, which is

    recorded in the Somerset County Registry of Deeds in Book 3932, Page 126, the property

    situated at 40 New Portland Road, City/Town of North Anson, County of Somerset, and

    State of Maine, was conveyed to Eugene O. Houle and Wanda Houle, being more

    particularly described by the attached legal description. See Exhibit A (a true and correct

    copy of the legal description is attached hereto and incorporated herein).

 8. On October 31, 2007, Defendant, Eugene O. Houle, executed and delivered to HSBC

    Mortgage Corporation (USA) a certain Note under seal in the amount of $125,000.00. See

    Exhibit B (a true and correct copy of the Note is attached hereto and incorporated herein).
Case 1:21-cv-00078-DBH Document 1 Filed 03/23/21 Page 3 of 13                     PageID #: 3
 9. To secure said Note, on October 31, 2007, Defendants, Eugene O. Houle and Wanda Houle

    executed a Mortgage Deed in favor of Mortgage Electronic Registration Systems, Inc., as

    nominee for HSBC Mortgage Corporation (USA), securing the property located at 40 New

    Portland Road, North Anson, ME 04958 which Mortgage Deed is recorded in the Somerset

    County Registry of Deeds in Book 3932, Page 128. See Exhibit C (a true and correct copy

    of the Mortgage is attached hereto and incorporated herein).

 10. On August 2, 2009, the Defendants, Eugene O. Houle and Wanda Houle, executed a Loan

    Modification Agreement which increased the principal amount of the Note to $131,089.16

    (herein after referred to as the “Loan Modification”). See Exhibit D (a true and correct copy

    of the Loan Modification is attached hereto and incorporated herein).

 11. The Mortgage was then assigned to HSBC Bank USA N.A. by virtue of an Assignment of

    Mortgage dated April 13, 2012 and recorded in the Somerset County Registry of Deeds in

    Book 4515, Page 44. See Exhibit E (a true and correct copy of the Assignment of

    Mortgage is attached hereto and incorporated herein).

 12. The Mortgage was then assigned to Federal National Mortgage Association by virtue of an

    Assignment of Mortgage dated December 9, 2015 and recorded in the Somerset County

    Registry of Deeds in Book 4986, Page 32. See Exhibit F (a true and correct copy of the

    Assignment of Mortgage is attached hereto and incorporated herein).

 13. The Mortgage was further assigned to Federal National Mortgage Association by virtue of a

    Quitclaim Assignment dated December 28, 2017 and recorded in the Somerset County

    Registry of Deeds in Book 5250, Page 220. See Exhibit G (a true and correct copy of the

    Quitclaim Assignment is attached hereto and incorporated herein).

 14. The Mortgage was then assigned to MTGLQ Investors, L.P. by virtue of an Assignment of

    Mortgage dated February 14, 2019 and recorded in the Somerset County Registry of Deeds

    in Book 5390, Page 76. See Exhibit H (a true and correct copy of the Assignment of

    Mortgage is attached hereto and incorporated herein).
Case 1:21-cv-00078-DBH Document 1 Filed 03/23/21 Page 4 of 13                      PageID #: 4
 15. The Mortgage was then assigned to Wilmington Trust, National Association, Not in Its

    Individual Capacity, but Solely as Trustee for MFRA Trust 2015-1 by virtue of an

    Assignment of Mortgage dated February 22, 2019 and recorded in the Somerset County

    Registry of Deeds in Book 5404, Page 64. See Exhibit I (a true and correct copy of the

    Assignment of Mortgage is attached hereto and incorporated herein).

 16. On February 5, 2021, the Defendants, Eugene O. Houle and Wanda Houle, were sent a

    Notice of Mortgagor's Right to Cure, as evidenced by the Certified Mail Receipts (herein

    after referred to as the “Demand Letter”). See Exhibit J (a true and correct copy of the

    Demand Letter is attached hereto and incorporated herein).

 17. The Demand Letter informed the Defendants, Eugene O. Houle and Wanda Houle, of the

    payment due date, the total amount necessary to cure the default, and the deadline by which

    the default must be cured, which was thirty-five (35) days from receipt of the Demand

    Letter. See Exhibit J.

 18. The Defendants, Eugene O. Houle and Wanda Houle, failed to cure the default prior to the

    expiration of the Demand Letter.

 19. The Plaintiff, Wilmington Trust, National Association, Not in Its Individual Capacity, but

    Solely as Trustee for MFRA Trust 2015-1, is the present holder of the Note pursuant to

    endorsement by the previous holder (if applicable), payment of value and physical

    possession of the Note in conformity with 11 M.R.S. § 3-1201, et seq., and Simansky v. Clark,

    147 A. 205, 128 Me. 280 (1929).

 20. The Plaintiff, Wilmington Trust, National Association, Not in Its Individual Capacity, but

    Solely as Trustee for MFRA Trust 2015-1, is the lawful holder and owner of the Note and

    Mortgage.

 21. The Plaintiff, Wilmington Trust, National Association, Not in Its Individual Capacity, but

    Solely as Trustee for MFRA Trust 2015-1, hereby certifies that all steps mandated by law to

    provide notice to the mortgagor pursuant to 14 M.R.S.A. § 6111 and/or Note and Mortgage

    were strictly performed.
Case 1:21-cv-00078-DBH Document 1 Filed 03/23/21 Page 5 of 13                         PageID #: 5
 22. The total debt owed under the Note and Mortgage as of March 31, 2021 is One Hundred

     Eighty-Four Thousand Six Hundred Twenty-Two and 73/100 ($184,622.73) Dollars, which

     includes:

                      Description                                Amount
     Principal Balance                                                       $125,192.90
     Interest                                                                 $31,031.23
     Late Fees                                                                    $516.04
     Total Fees                                                                    $50.00
     Escrow Advance                                                           $26,074.73
     Recoverable Balance                                                        $1,737.00
     MIP/PMI                                                                       $20.83
     Grand Total                                                             $184,622.73


 23. Upon information and belief, the Defendants, Eugene O. Houle and Wanda Houle, are

     presently in possession of the subject property originally secured by the Mortgage.

                       COUNT I – FORECLOSURE AND SALE

 24. The Plaintiff, Wilmington Trust, National Association, Not in Its Individual Capacity, but

     Solely as Trustee for MFRA Trust 2015-1, repeats and re-alleges paragraphs 1 through 23 as

     if fully set forth herein.

 25. This is an action for foreclosure and sale respecting a real estate related Mortgage and title

     located at 40 New Portland Road, North Anson, County of Somerset, and State of Maine.

     See Exhibit A.

 26. The Plaintiff, Wilmington Trust, National Association, Not in Its Individual Capacity, but

     Solely as Trustee for MFRA Trust 2015-1, is the holder of the Note referenced in Paragraph

     8 pursuant to endorsement by the previous holder (if applicable) and physical possession of

     the aforesaid Note in conformity with Title 11, section 3-1201, et seq. of the Maine Revised

     Statutes and Simansky v. Clark, 147 A. 205, 128 Me. 280 (1929). As such, Plaintiff,

     Wilmington Trust, National Association, Not in Its Individual Capacity, but Solely as Trustee

     for MFRA Trust 2015-1, has the right to foreclosure and sale upon the subject property.
Case 1:21-cv-00078-DBH Document 1 Filed 03/23/21 Page 6 of 13                      PageID #: 6
 27. The Plaintiff, Wilmington Trust, National Association, Not in Its Individual Capacity, but

    Solely as Trustee for MFRA Trust 2015-1, is the current owner and investor of the aforesaid

    Mortgage and Note.

 28. The Defendants, Eugene O. Houle and Wanda Houle, are presently in default on said

    Mortgage and Note, having failed to make the monthly payment due July 1, 2015, and all

    subsequent payments, and, therefore, have breached the condition of the aforesaid Mortgage

    and Note.

 29. The total debt owed under the Note and Mortgage as of March 31, 2021 is One Hundred

    Eighty-Four Thousand Six Hundred Twenty-Two and 73/100 ($184,622.73) Dollars, which

    includes:

                    Description                                Amount
     Principal Balance                                                     $125,192.90
     Interest                                                               $31,031.23
     Late Fees                                                                 $516.04
     Total Fees                                                                 $50.00
     Escrow Advance                                                         $26,074.73
     Recoverable Balance                                                     $1,737.00
     MIP/PMI                                                                    $20.83
     Grand Total                                                           $184,622.73


 30. The record established through the Somerset County Registry of Deeds indicates that there

    are no public utility easements recorded subsequent to the Mortgage and prior to the

    commencement of these proceedings affecting the mortgaged premises at issue herein.

 31. By virtue of the Defendants, Eugene O. Houle and Wanda Houle's breach of condition, the

    Plaintiff hereby demands a foreclosure and sale on said real estate.

 32. Notice in conformity with 14 M.R.S.A. § 6111 and/or Note and Mortgage was sent to the

    Defendants, Eugene O. Houle and Wanda Houle, on February 5, 2021, evidenced by the

    Certificate of Mailing. See Exhibit J.
Case 1:21-cv-00078-DBH Document 1 Filed 03/23/21 Page 7 of 13                      PageID #: 7
 33. The Defendants, Eugene O. Houle and Wanda Houle, are not in the Military as evidenced by

    the attached Exhibit K.

                           COUNT II – BREACH OF NOTE

 34. The Plaintiff, Wilmington Trust, National Association, Not in Its Individual Capacity, but

    Solely as Trustee for MFRA Trust 2015-1, repeats and re-alleges paragraphs 1 through 33 as

    if fully set forth herein.

 35. On October 31, 2007, the Defendant, Eugene O. Houle, executed under seal and delivered

    to HSBC Mortgage Corporation (USA) a certain Note in the amount of $125,000.00. See

    Exhibit B.

 36. The Defendant, Eugene O. Houle, is in default for failure to properly tender the July 1, 2015

    payment and all subsequent payments. See Exhibit J.

 37. The Plaintiff, Wilmington Trust, National Association, Not in Its Individual Capacity, but

    Solely as Trustee for MFRA Trust 2015-1, is the proper holder of the Note and is entitled to

    enforce the terms and conditions of the Note due to its breach by the Defendant, Eugene

    O. Houle.

 38. The Defendant, Eugene O. Houle, having failed to comply with the terms of the Note and

    Mortgage, is in breach of both the Note and the Mortgage.

 39. The Defendant Eugene O. Houle's breach is knowing, willful, and continuing.

 40. The Defendant Eugene O. Houle's breach has caused Plaintiff Wilmington Trust, National

    Association, Not in Its Individual Capacity, but Solely as Trustee for MFRA Trust 2015-1 to

    suffer actual damages, including, but not limited to money lent, interest, expectancy damages,

    as well as attorney's fees and costs.

 41. The total debt owed under the Note and Mortgage as of March 31, 2021, if no payments are

    made, is One Hundred Eighty-Four Thousand Six Hundred Twenty-Two and 73/100

    ($184,622.73) Dollars, which includes:
Case 1:21-cv-00078-DBH Document 1 Filed 03/23/21 Page 8 of 13                       PageID #: 8

                     Description                               Amount
     Principal Balance                                                     $125,192.90
     Interest                                                               $31,031.23
     Late Fees                                                                   $516.04
     Total Fees                                                                   $50.00
     Escrow Advance                                                         $26,074.73
     Recoverable Balance                                                     $1,737.00
     MIP/PMI                                                                      $20.83
     Grand Total                                                           $184,622.73


 42. Injustice can only be avoided by awarding damages for the total amount owed under the

    Note including interest, plus costs and expenses, including attorney fees.

 COUNT III – BREACH OF CONTRACT, MONEY HAD AND RECEIVED

 43. The Plaintiff, Wilmington Trust, National Association, Not in Its Individual Capacity, but

    Solely as Trustee for MFRA Trust 2015-1, repeats and re-alleges paragraphs 1 through 42 as

    if fully set forth herein.

 44. By executing, under seal, and delivering the Note, the Defendant, Eugene O. Houle, entered

    into a written contract with HSBC Mortgage Corporation (USA) who agreed to loan the

    amount of $125,000.00 to the Defendant. See Exhibit B.

 45. As part of this contract and transaction, the Defendants, Eugene O. Houle and Wanda

    Houle, executed the Mortgage to secure the Note and the subject property. See Exhibit C.

 46. The Plaintiff, Wilmington Trust, National Association, Not in Its Individual Capacity, but

    Solely as Trustee for MFRA Trust 2015-1, is the proper holder of the Note and successor-

    in-interest to HSBC Mortgage Corporation (USA), and has performed its obligations under

    the Note and Mortgage.

 47. The Defendants, Eugene O. Houle and Wanda Houle, breached the terms of the Note and

    Mortgage by failing to properly tender the July 1, 2015 payment and all subsequent

    payments. See Exhibit J.
Case 1:21-cv-00078-DBH Document 1 Filed 03/23/21 Page 9 of 13                      PageID #: 9
 48. The Plaintiff, Wilmington Trust, National Association, Not in Its Individual Capacity, but

    Solely as Trustee for MFRA Trust 2015-1, is the proper holder of the Note, and is entitled

    to enforce the terms and conditions of the Note due to its breach by the Defendant, Eugene

    O. Houle.

 49. The Defendants, Eugene O. Houle and Wanda Houle, having failed to comply with the

    terms of the Note and Mortgage, are in breach of contract.

 50. The Defendants, Eugene O. Houle and Wanda Houle, are indebted to Wilmington Trust,

    National Association, Not in Its Individual Capacity, but Solely as Trustee for MFRA Trust

    2015-1 in the sum of One Hundred Eighty-Four Thousand Six Hundred Twenty-Two and

    73/100 ($184,622.73) Dollars, for money lent by the Plaintiff, Wilmington Trust, National

    Association, Not in Its Individual Capacity, but Solely as Trustee for MFRA Trust 2015-1, to

    the Defendants.

 51. Defendants Eugene O. Houle and Wanda Houle's breach is knowing, willful, and continuing.

 52. Defendants Eugene O. Houle and Wanda Houle's breach has caused Plaintiff, Wilmington

    Trust, National Association, Not in Its Individual Capacity, but Solely as Trustee for MFRA

    Trust 2015-1, to suffer actual damages, including, but not limited to money lent, interest,

    expectancy damages, as well as attorney's fees and costs.

 53. The total debt owed under the Note and Mortgage as of March 31, 2021, if no payments are

    made, is One Hundred Eighty-Four Thousand Six Hundred Twenty-Two and 73/100

    ($184,622.73) Dollars, which includes:

                    Description                                 Amount
     Principal Balance                                                     $125,192.90
     Interest                                                               $31,031.23
     Late Fees                                                                 $516.04
     Total Fees                                                                  $50.00
     Escrow Advance                                                         $26,074.73
     Recoverable Balance                                                      $1,737.00
     MIP/PMI                                                                     $20.83
     Grand Total                                                           $184,622.73
Case 1:21-cv-00078-DBH Document 1 Filed 03/23/21 Page 10 of 13                      PageID #: 10



  54. Injustice can only be avoided by awarding damages for the total amount owed under the

     Note and Mortgage, and for money had and received, including interest, plus costs and

     expenses, including attorney fees.

                           COUNT IV – QUANTUM MERUIT

  55. The Plaintiff, Wilmington Trust, National Association, Not in Its Individual Capacity, but

     Solely as Trustee for MFRA Trust 2015-1, repeats and re-alleges paragraphs 1 through 54 as

     if fully set forth herein.

  56. HSBC Mortgage Corporation (USA), predecessor-in-interest to Wilmington Trust, National

     Association, Not in Its Individual Capacity, but Solely as Trustee for MFRA Trust 2015-1,

     loaned Defendant, Eugene O. Houle, $125,000.00. See Exhibit B.

  57. The Defendants, Eugene O. Houle and Wanda Houle, are in default for failure to properly

     tender the July 1, 2015 payment and all subsequent payments. See Exhibit J.

  58. As a result of the Defendants Eugene O. Houle and Wanda Houle's failure to perform

     under the terms of their obligation, the Defendants, should be required to compensate the

     Plaintiff, Wilmington Trust, National Association, Not in Its Individual Capacity, but Solely

     as Trustee for MFRA Trust 2015-1.

  59. As such, the Plaintiff, Wilmington Trust, National Association, Not in Its Individual

     Capacity, but Solely as Trustee for MFRA Trust 2015-1, is entitled to relief under the

     doctrine of quantum meruit.

                          COUNT V –UNJUST ENRICHMENT

  60. The Plaintiff, Wilmington Trust, National Association, Not in Its Individual Capacity, but

     Solely as Trustee for MFRA Trust 2015-1, repeats and re-alleges paragraphs 1 through 59 as

     if fully set forth herein.
Case 1:21-cv-00078-DBH Document 1 Filed 03/23/21 Page 11 of 13                         PageID #: 11
   61. HSBC Mortgage Corporation (USA), predecessor-in-interest to Wilmington Trust, National

       Association, Not in Its Individual Capacity, but Solely as Trustee for MFRA Trust 2015-1,

       loaned the Defendant, Eugene O. Houle, $125,000.00. See Exhibit B.

   62. The Defendants, Eugene O. Houle and Wanda Houle, have failed to repay the loan

       obligation.

   63. As a result, the Defendants, Eugene O. Houle and Wanda Houle, have been unjustly

       enriched to the detriment of the Plaintiff, Wilmington Trust, National Association, Not in

       Its Individual Capacity, but Solely as Trustee for MFRA Trust 2015-1 as successor-in-interest

       to HSBC Mortgage Corporation (USA) by having received the aforesaid benefits and money

       and not repaying said benefits and money.

   64. As such, the Plaintiff, Wilmington Trust, National Association, Not in Its Individual

       Capacity, but Solely as Trustee for MFRA Trust 2015-1, is entitled to relief.

                                   PRAYERS FOR RELIEF

WHEREFORE, the Plaintiff, Wilmington Trust, National Association, Not in Its Individual

Capacity, but Solely as Trustee for MFRA Trust 2015-1, prays this Honorable Court:

   a) Issue a judgment of foreclosure and sale in conformity with Title 14 § 6322;

   b) Grant possession to the Plaintiff, Wilmington Trust, National Association, Not in Its

       Individual Capacity, but Solely as Trustee for MFRA Trust 2015-1, upon the expiration of

       the period of redemption;

   c) Find that the Defendant, Eugene O. Houle, is in breach of the Note by failing to make

       payment due as of July 1, 2015, and all subsequent payments;

   d) Find that the Defendants, Eugene O. Houle and Wanda Houle, are in breach of the

       Mortgage by failing to make payment due as of July 1, 2015, and all subsequent payments;

   e) Find that the Defendants, Eugene O. Houle and Wanda Houle, entered into a contract for a

       sum certain in exchange for a security interest in the subject property;
Case 1:21-cv-00078-DBH Document 1 Filed 03/23/21 Page 12 of 13                       PageID #: 12
  f) Find that the Defendants, Eugene O. Houle and Wanda Houle, are in breach of contract by

     failing to comply with the terms and conditions of the Note and Mortgage by failing to

     make the payment due July 1, 2015 and all subsequent payments;

  g) Find that the Plaintiff, Wilmington Trust, National Association, Not in Its Individual

     Capacity, but Solely as Trustee for MFRA Trust 2015-1, is entitled to enforce the terms and

     conditions of the Note and Mortgage;

  h) Find that by virtue of the money retained by the Defendants, Eugene O. Houle and Wanda

     Houle have been unjustly enriched at the Plaintiff ’s expense;

  i) Find that such unjust enrichment entitles the Plaintiff, Wilmington Trust, National

     Association, Not in Its Individual Capacity, but Solely as Trustee for MFRA Trust 2015-1, to

     restitution;

  j) Find that the Defendants, Eugene O. Houle and Wanda Houle, are liable to the Plaintiff,

     Wilmington Trust, National Association, Not in Its Individual Capacity, but Solely as Trustee

     for MFRA Trust 2015-1, for money had and received;

  k) Find that the Defendants, Eugene O. Houle and Wanda Houle, are liable to the Plaintiff for

     quantum meruit;

  l) Find that the Defendants, Eugene O. Houle and Wanda Houle, have appreciated and

     retained the benefit of the Mortgage and the subject property;

  m) Find that it would be inequitable for the Defendants, Eugene O. Houle and Wanda Houle, to

     continue to appreciate and retain the benefit of the Mortgage, Note and subject property

     without recompensing the appropriate value;

  n) Find that the Plaintiff, Wilmington Trust, National Association, Not in Its Individual

     Capacity, but Solely as Trustee for MFRA Trust 2015-1, is entitled to restitution for this

     benefit from the Defendants, Eugene O. Houle and Wanda Houle;
Case 1:21-cv-00078-DBH Document 1 Filed 03/23/21 Page 13 of 13                      PageID #: 13
   o) Determine the amount due on said Mortgage and Note, including principal, interest,

      reasonable attorney’s fees and court costs;

   p) Additionally, issue a money judgment against the Defendant, Eugene O. Houle, and in favor

      of the Plaintiff, Wilmington Trust, National Association, Not in Its Individual Capacity, but

      Solely as Trustee for MFRA Trust 2015-1, in the amount of One Hundred Eighty-Four

      Thousand Six Hundred Twenty-Two and 73/100 ($184,622.73 Dollars, the total debt owed

      under the Note plus interest and costs including attorney’s fees and costs;

   q) For such other and further relief as this Honorable Court deems just and equitable.



                                                     Respectfully Submitted,
                                                     Wilmington Trust, National Association, Not
                                                     in Its Individual Capacity, but Solely as
                                                     Trustee for MFRA Trust 2015-1,
                                                     By its attorneys,

Dated: March 23, 2021
                                                     /s/ John A. Doonan, Esq.
                                                     /s/ Reneau J. Longoria, Esq.
                                                     John A. Doonan, Esq., Bar No. 3250
                                                     Reneau J. Longoria, Esq., Bar No. 5746
                                                     Attorneys for Plaintiff
                                                     Doonan, Graves & Longoria, LLC
                                                     100 Cummings Center, Suite 303C
                                                     Beverly, MA 01915
                                                     (978) 921-2670
                                                     JAD@dgandl.com
                                                     RJL@dgandl.com
